DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6, 7, 13, 14 and 20 are objected to because of the following informalities:  Regarding claims 6, 13 and 20, these claims recite terms such as “second configuration”, “second resource pool”, “third size of the second first-stage SCI”, etc. It is unclear whether they are merely repeat occurrence of the corresponding limitations in the corresponding independent claims.  These claims have been interpreted to mean that the transmitting/receiving steps are merely being performed a second time. If this is not the case, how the second configuration, second resource pool, sizes of second first-stage SCI, etc. are different, such as having different parameters or values, should be explicitly recited. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0104238 (hereinafter Aiba) in view of US 2022/0052822 (hereinafter Lin).
Regarding claims 1, 8 and 15, Aiba teaches an apparatus, medium and method, comprising: receiving at a user equipment (UE) a configuration for a first resource pool indicating a first size of a first first-stage sidelink control information (SCI) in terms of a number of orthogonal frequency division multiplexing (OFDM) symbols and a second size of the first first-stage SCI in terms of a number of physical resource blocks (PRBs) (FIG. 14, 1402; [0088][0090]: details receive a RRC message that includes first information used for configuring one or more resource pools for SL transmissions within an SL bandwidth part; number of OFDM symbols… number of RE… PRBs); and transmitting the first first-stage SCI having the first size of the number of OFDM symbols and the second size of the number of PRBs indicated by the configuration for the first resource pool within a first slot and a first sub-channel of the first resource pool (FIG. 14, 1408; [0233]: details perform SL communications on a PSSCH scheduled by using an SCI format on the PSSCH).
However, Aiba does not explicitly teach the first resource pool being divided into slots in time domain and sub-channels each occupying a set of PRBs in frequency domain.
However, Lin teaches the first resource pool being divided into slots in time domain and sub-channels each occupying a set of PRBs in frequency domain (FIGs. 4, 5; [0102]: details slots in time domain and sub-channels in frequency domain).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aiba to incorporate the teachings of Lin and include the first resource pool being divided into slots in time domain and sub-channels each occupying a set of PRBs in frequency domain of Lin with Aiba.  Doing so would improve decoding reliability and performance (Lin, at [0113]).

Regarding claim 5, 12 and 19, Aiba teaches wherein the receiving includes: receiving the configuration for the first resource pool from a base station or a memory in the UE (FIG. 15; [0234]: details gNB may transmit a RRC message the includes first information used for configuring one or more resource pools for SL transmissions within an SL BWP).

Regarding claims 6, 13 and 20, Aiba teaches receiving at the UE a second configuration for a second resource pool indicating a third size of a second first-stage SCI in terms of a number of OFDM symbols and a fourth size of the second first-stage SCI in terms of a number of PRBs (FIG. 14, 1402; [0088][0090]: details receive a RRC message that includes first information used for configuring one or more resource pools for SL transmissions within an SL bandwidth part; number of OFDM symbols… number of RE… PRBs); and receiving the second first-stage SCI over resources having the third size of the number of OFDM symbols and the fourth size of the number of PRBs indicated by the second configuration for the second resource pool within a second slot and a second sub-channel of the second resource pool (FIG. 14, 1408; [0233]: details perform SL communications on a PSSCH scheduled by using an SCI format on the PSSCH).
However, Aiba does not explicitly teach the second resource pool being divided into slots in time domain and sub-channels each occupying a set of PRBs in frequency domain.
However, Lin teaches the second resource pool being divided into slots in time domain and sub-channels each occupying a set of PRBs in frequency domain (FIGs. 4, 5; [0102]: details slots in time domain and sub-channels in frequency domain).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aiba to incorporate the teachings of Lin and include the second resource pool being divided into slots in time domain and sub-channels each occupying a set of PRBs in frequency domain of Lin with Aiba.  Doing so would improve decoding reliability and performance (Lin, at [0113]).

Claim 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba in view of Lin, further in view of US 2020/0187236 (hereinafter Moon).
Regarding claim 2, 9 and 16, Aiba does not explicitly teach wherein the number of OFDM symbols indicated by the configuration for the first resource pool includes one of 2 OFDM symbols and 3 OFDM symbols.
Moon teaches wherein the number of OFDM symbols indicated by the configuration for the first resource pool includes one of 2 OFDM symbols and 3 OFDM symbols ([0132]: details OFDM #2 and #3, as 2 OFDM symbols).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aiba to incorporate the teachings of Moon and include wherein the number of OFDM symbols indicated by the configuration for the first resource pool includes one of 2 OFDM symbols and 3 OFDM symbols of Moon with Aiba.  Doing so would improve performance of the communication system (Moon, at [0024]).

Regarding claim 7 and 14, Aiba does not explicitly teach wherein the number of OFDM symbols indicated by the configuration for the second resource pool includes one of 2 OFDM symbols and 3 OFDM symbols.
Moon teaches wherein the number of OFDM symbols indicated by the configuration for the second resource pool includes one of 2 OFDM symbols and 3 OFDM symbols ([0132]: details OFDM #2 and #3, as 2 OFDM symbols).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aiba to incorporate the teachings of Moon and include wherein the number of OFDM symbols indicated by the configuration for the second resource pool includes one of 2 OFDM symbols and 3 OFDM symbols of Moon with Aiba.  Doing so would improve performance of the communication system (Moon, at [0024]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba in view of Lin further in view of US 2020/0396760 (hereinafter Yi).
Regarding claim 3, 10 and 17, Aiba does not explicitly teach wherein the first first-stage SCI starts from a second OFDM symbol of the first slot in time domain.
However, Yi teaches wherein the first first-stage SCI starts from a second OFDM symbol of the first slot in time domain (FIG. 23, 2304; [0439]: details first stage DCI, as first stage SCI; DCI transmitted within one or more OFDM symbols).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aiba to incorporate the teachings of Yi and include wherein the first first-stage SCI starts from a second OFDM symbol of the first slot in time domain of Yi with Aiba.  Doing so would increase reliability (Yi, at [0004]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba in view of Lin further in view of US 2020/0100306 (hereinafter Ayaz).
Regarding claim 4, 11 and 18, Aiba does not explicitly teach wherein the first first-stage SCI starts from a lowest PRB of the first sub-channel in frequency domain.
However, Ayaz teaches wherein the first first-stage SCI starts from a lowest PRB of the first sub-channel in frequency domain (FIG. 2; [0059][0086]: details startRB-Subchannel (lowest PRB index of the subchannel with the lowest index)).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aiba to incorporate the teachings of Ayaz and include wherein the first first-stage SCI starts from a lowest PRB of the first sub-channel in frequency domain of Ayaz with Aiba.  Doing so would improve management of sidelink communication (Ayaz, at [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US 2022/0078760) details resource pool configuration information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415